Citation Nr: 0300070	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  02-00 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to non-service-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The appellant served as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in 
the service of the Armed Forces of the United States, from 
November 1944 to February 1946.

This matter comes to the Board of Veterans' Appeals 
(Board) from an August 2001 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, finding that 
the appellant did not have the requisite military service 
for entitlement to non-service-connected disability 
pension benefits.


FINDING OF FACT

The appellant served as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in 
the service of the Armed Forces of the United States, from 
November 1944 to February 1946; he had no service with the 
Philippine Scouts.


CONCLUSION OF LAW

The appellant is not eligible for non-service-connected 
disability pension benefits.  38 U.S.C.A. §§ 101(2), 107, 
1521(a) (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.1, 3.40 
(2002);  Sabonis v. Brown, 6 Vet. App. 426 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the Board finds that VA's duties to the appellant 
under the VCAA have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  The Board 
concludes the discussions in the August 2001 RO 
determination and the November 2001 statement of the case 
adequately informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  The appellant has been advised 
that eligibility for VA non-service-connected pension 
benefits would require a finding by the service department 
that he has the requisite service.  He has presented 
arguments that the laws and regulations as they exist are 
unfair, but he has not disputed that he does not have the 
requisite service under the current law.  In the November 
2001 statement of the case, he was notified that 
certification was the prerogative of the service 
department, and that VA had no authority to amend or 
change the service department's certification of service.  
He was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he 
might obtain such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The Board concludes that the RO has  complied with 
these provisions and thus it would not be prejudicial to 
decide the case on the current record.  As discussed 
below, the VA is bound in this case by the finding of the 
service department that the appellant had only service as 
a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the U.S. 
Armed Forces.  Upon such notification, the appellant has 
not disputed the findings of the service department.

Absent the required certification of service from the 
service department, which is determinative as a threshold 
matter in the present case, there is no reasonable 
possibility that further development of the claim by VA 
would substantiate the claim.  Nor, in the context of the 
law that applies to this case, is there any indication in 
the record that there is any evidence that could 
substantiate the claim that has not been obtained.  

The VA has satisfied its obligation to notify and assist 
the appellant in this case.  The change in law has no 
material effect on adjudication of the claim.  The law, 
not the evidence, controls the outcome of this appeal (see 
Sabonis v. Brown, 6 Vet. App. 426 (1994)).  Taking these 
factors into consideration, further expending of the VA's 
resources is not warranted and there is no prejudice to 
the appellant in proceeding to consider the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Background

In May 1956, in connection with a claim for service-
connected disability benefits, the service department 
reported that the appellant had recognized guerrilla 
service from November 1, 1944, until May 2, 1945; had 
Regular Philippine Army service form May 3 until November 
13, 1945; was absent without leave from November 14, 1945, 
until February 24, 1946; and had Regular Philippine Army 
service from February 25, 1946, until honorably discharged 
on February 28, 1946, for the convenience of the 
Government.  

The appellant submitted an application for non-service-
connected pension benefits in February 2001.  He has 
submitted written statements arguing that it is unfair 
that his service does not qualify him for non-service-
connected pension benefits, and that the United States 
government has broken promises made to him during World 
War II.  In August 2001, he submitted a newspaper article 
advocating that Congress pass a bill proposing to make 
veterans of the Philippine Commonwealth Army, recognized 
guerillas, and New Philippine Scouts eligible to receive 
medical benefits and monthly disability pensions from the 
VA.

Law and Regulations

The law authorizes payment of non-service-connected 
pension to a veteran of war who has the requisite service 
and who is permanently and totally disabled.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991 & Supp. 2002).

Service before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines while such forces were in the service of the 
Armed Forces of the United States pursuant to the Military 
Order of the President dated July 26, 1941 (including 
organized guerrilla forces), shall not be deemed to have 
been active military, naval, or air service for the 
purpose of any law of the United States confirming rights, 
privileges or benefits upon any person by reason of the 
service of such person or the service of any other person 
in the Armed Forces, except benefits under certain 
contracts of National Service Life Insurance; the Missing 
Persons' Act; and compensation for service-connected 
disability or death, dependency and indemnity compensation 
for service-connected death (with an exception); and 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  
With an exception not pertinent to this appeal, service in 
the Philippine Scouts (Regular Philippine Scouts) is 
included for VA disability pension, compensation, 
dependency and indemnity compensation and burial 
allowance.  38 C.F.R. § 3.40(a).

Analysis

The appellant's service does not legally qualify him for 
entitlement to VA non-service-connected disability 
pension.  The VA is bound by the service department's 
certification as to a claimant's military service.  Duro 
v. Derwinski, 2 Vet. App. 530 (1992);  38 C.F.R. § 3.203.  
The appellant had no other verified service.  As noted 
above, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of 
the Philippines, including recognized guerrilla service, 
is recognized service for purposes of certain VA benefits, 
but does not establish basic eligibility for non-service-
connected pension benefits.  38 U.S.C.A. § 107(a);  38 
C.F.R. § 3.40.

The Board notes that the appellant had no service with the 
Regular Philippine Scouts, and the record shows that his 
recognized periods of service were before July 1, 1946.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on the 
VA, the law precludes basic eligibility for non-service-
connected disability pension benefits based on the 
appellant's service.  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is 
conclusive and binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  The Board must deny the 
appellant's claim of entitlement to non-service connected 
disability pension benefits due to the absence of legal 
merit, or the lack of entitlement under the law.  Sabonis 
v. West, 6 Vet. App. 426, 430 (1994). 



ORDER

Entitlement to non-service-connected disability pension 
benefits is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

